          Case 2:19-mj-00265 Document 2 Filed 05/10/19 Page 1 of 2 PageID# 2
                                                                                            FiiPO

                                             AFFIDAVIT                                    may 1 0 2019

       I, John H. Galbreath, being duly sworn, depose and state as follows:      I                           !
                                                                                                           .."nT
                                                                                 I

                              EXPERIENCE AND TRAINING


        1. I am currently a Task Force Officer of the Drug Enforcement Administration(DEA),
Norfolk Resident Office (NRO). I am also a special agent with the Virginia State Police (VSP). I
have been employed in this capacity since February 7, 2007. I have been assigned to the Virginia
State Police Bureau of Criminal Investigations since 2015. In April of 2015,1 was deputized as a
Task Force Officer with DEA in Norfolk, Virginia.

       2. I am familiar with the facts and circumstances of this investigation, as a result of the
information received by me and summarized in the reports I have reviewed. I have compiled
information derived from discussions and interviews with experienced law enforcement officers and
agents. I have not set forth each and every fact learned during the course of this investigation, but
have only set forth those facts that I believe are relevant to establish probable cause.

        3. I submit this Affidavit in support of a criminal complaint and arrest warrant charging
CHRISTOPHER LEE SMITH with possession with intent to distribute a quantity of cocaine, in
violation of Title 21, United States Code, Sections 841(a)(1) and (b)(1)(C).

                          FACTS SUPPORTING PROBABLE CAUSE


       4. On February 1, 2019, VSP observed a gold Nissan vehicle west bound on Route 58 in
Suffolk, Virginia. At approximately 6:30 p.m., VSP Trooper L. Holmes initiated a traffic stop on
the gold Nissan bearing Virginia tags UYR-4185, after observing the vehicle make an un-signaled
lane change from the center lane to the right lane.

      5. Trooper Holmes made contact with the driver, who was later identified as
CHRISTOPHER LEE SMITH and a front seat passenger, later identified as "IS," SMITH'S brother.
Trooper Holmes explained to SMITH why the traffic stop was initiated.

        6. At approximately 6:35 p.m., Norfolk Police Department Investigator S.C. Jacobs, of the
Norfolk Interdiction Unit, arrived at the scene of the traffic stop with his K-9 narcotics detector dog.
After a brief interaction with both occupants of the vehicle, the officers asked both occupants to exit
the gold Nissan, so that Investigator S.C. Jacobs and his K-9 narcotic detector dog could screen the
vehicle for the presence of illegal narcotics. At approximately 6:39 p.m.. Investigator S.C. Jacobs
informed the Troopers on scene that his K9 dog had alerted to the presence ofillegal narcotics
emanating from the vehicle.

       7. Based on the aforementioned events, investigators and I began a search of the gold
Nissan bearing Virginia tags UYR-4185. While conducting the search, I recovered approximately
          Case 2:19-mj-00265 Document 2 Filed 05/10/19 Page 2 of 2 PageID# 3



456 grams of suspected powder cocaine from the back seat of the vehicle, concealed in the pocket
of a jacket. Subsequent to the recovery of the narcotics, Troopers placed both CHRISTOPHER
SMITH and "JS" in police custody. As I approached the occupants of the vehicle, CHRISTOPHER
SMITH spontaneously uttered, "Sir, can I talk to you? Sir, anything that youfind in that car
belongs to me. My brother don't have anything to do with what I'm doing. Hejust got home
yesterday and he don 7 have nothing to do with anything in that car." A Virginia Department of
Motor Vehicles query of the gold Nissan bearing Virginia tags UYR-4185, identified
CHRISTOPHER LEE SMITH as the registered owner of the vehicle.

        8. VSP troopers then transported both SMITH and "JS" to the Western Tidewater Regional
Jail. There, I read SMITH his Miranda Rights, as observed by Trooper Holmes. After
acknowledging that he fully understood his legal rights, SMITH reiterated his ownership of the
cocaine evidence recovered from the vehicle.


       9. I maintained custody of the cocaine evidence and later performed a field test, which
yielded positive results for the presence of cocaine. The cocaine evidence was later processed in the
prescribed manner and sent to the DEA Mid Atlantic Laboratory for analysis, as observed by DEA
TFO L. Jackson.


                                          CONCLUSION


     10. Based on the foregoing facts, I believe that there is sufficient probable cause to charge
CHRISTOPHER LEE SMITH with possession with intent to distribute a quantity of cocaine, in
violation of Title 21, United States Code Sections 841(a)(1) and (b)(1)(C), and ask that a warrant be
issued for his arrest.


        FURTHER,YOUR AFFIANT SAYETH NAUGHT.




                                               JolinJJ. Galbreath
                                               Task Force Officer, DEA
Seen and Reviewed:



Sherrie S. Capotost^
Assistant United States Attorney


        SWORN AND SUBSCRIBED TO BF£Q]^ ME,this 1^ day of May,2019.


                                             UNITED STATES MAGISTRATE JUDGE
                                             at Norfolk, Viiginia ^                                     ^
